Order, entered on April 24, 1962 denying defendant’s motion for a further physical examination, unanimously reversed in the exercise of discretion, with $20 costs and disbursements to appellants and the motion granted, with $10 costs. The nature of the claimed injury is such that the results of an objective test may be of great assistance in reaching a just disposition of the cause. While repetitive and harassing physical examinations are to be discouraged we do not consider the requested examination to be in that category. The examination by Dr. Seelig was the first by a hearing specialist. Several days after that examination he requested, without success, that the plaintiff submit to the “ Galvanic Skin Response Test ” here in issue. That test requires specialized equipment and technicians available only at a hospital and could not have been performed at the doctor’s office. There is no indication that submission to the test will unduly burden the plaintiff or subject him to any danger. To the contrary the affidavit of Dr. Seelig states that the test is safe, without discomfort or pain, and of relatively short duration. Settle order on notice. Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.